DETAILED ACTION
	This action is responsive to the following communications: the Application filed January 06, 2020 and Information Disclosure Statement filed on November 13, 2020 and February 01, 2021. .
	Claims 1-20 are pending. Claims 1, 16 and 19 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on January 06, 2020 and February 01, 2021. These IDS have been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2004/0240255).



Regarding independent claim 1, Smith et al. disclose a circuit, comprising: a magnetic tunnel junction (“MTJ”) structure (figure 1); and a first current steering element (34, figure 1, also see para.[0057] discloses: the sense circuit 36  receives a sense current form steering circuit 34 in figure 1) having a first node (48, figure 1) and a second node(42, figure 1), and configured to have a first current (28 or 26, figure 1, also see para.[0037]) current is from  at the first node (above) proportionally larger (due to the steering circuit 34 steers the sense current from the bit line 42a to the sense circuit 36, par.[0041]) than a second current (sense current, par. 33) at the second node  the first node being coupled to a sensing element (sense circuit 36, figure 1) through a sensing path (48, figure 1) and the second node being coupled to a read path (42a, figure 1) that includes the magnetic tunnel junction structure (30, figure 1, pars. 3 and 22).

Regarding claim 15, Smith et al. disclose the limitation of claim 1.
Smith et al. further disclose wherein the sensing element (SENSE CIRCUIT 36, figure) is configured to determine a magnetization state of the magnetic tunnel junction structure (see para.[0002], also see para. [0009]) based on the first current (34, figure 1, also see para.[0037]) at the first node (48, figure 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2004/0240255) in view of Broekaert (US 10,833,643).

Regarding claim 2, Smith et al. disclose the limitation of claim 1.

Broekaert discloses wherein the current steering element is a bipolar junction transistor configured in a common collector mode, an emitter node of the bipolar junction transistor being the first node and a base node of the bipolar junction transistor being the second node (see figure 1 and paragraph below disclose all limitations of claim 2).



    PNG
    media_image1.png
    146
    838
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    780
    594
    media_image2.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Broekaet to teaching of Smith et al. for purpose of improving amplifier structure and methods, including improved methods of controlling bandwidth and gain, are highly desired.

Regarding claim 3, Smith et al. disclose the limitation of claim 1.
However, Smith et al. are silent with respect to wherein the current steering element is a field effect transistor configured in a common-source configuration, a drain node the field effect transistor being the first node and a gate node of the field effect transistor being the second node.
Broekaert discloses wherein the current steering element is a field effect transistor configured in a common-source configuration, a drain node the field effect transistor being the first node and a gate node of the field effect transistor being the second node (see figure 1 and para.[0023] above).
Since Smith et al. and Broekaert are both from the same field of endeavor, the purpose disclosed by Broekaet would have been recognized in the pertinent art of Smith et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Broekaet to teaching of Smith et al. for .

	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2004/0240255) in view of Nagey (US 2016/0133321)
	
	Regarding claim 4, Smith et al. disclose the limitation of claim 1.
	However, Smith et al. are silent with respect to comprising a voltage clamping element in the read path.
	Nagey discloses comprising a voltage clamping (see para.[0044]) element in the read path (see para.[0010]).
Since Smith et al. and Nagey are both from the same field of endeavor, the purpose disclosed by Nagey would have been recognized in the pertinent art of Smith et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Nagey to teaching of Smith et al. for purpose of using a voltage clamp and read path to read a data from memory cells.


	Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2004/0240255) in view of Tran et al. (US 6,597,598) and further in view of Na et al. (US 9,852,783).

Regarding claim 5, Smith et al. disclose the limitation of claim 1.
	However, Smith et al. are silent with respect to further comprising a second current steering element having a third node and a fourth node, and configured to have a third current at the third node proportionally larger than a fourth current at the fourth node, the third node being coupled to a sensing reference path, and the fourth node being coupled to a read reference path that includes a reference resistive element.
	Tran et al. disclose further comprising a second current steering element (22, figure 3A) having a third node (Node is between 34 and 52) and a fourth node (A, figure 3a), and configured to have a third current (Ic, figure 3a) at the third node (above) proportionally larger than (see claim 17) a fourth current (Ir, figure 3a) at the fourth node (A, figure 3a).
Since Smith et al. and Tran et al. are both from the same field of endeavor, the purpose disclosed by Tran et al. would have been recognized in the pertinent art of Smith et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Tran et al. to teaching of Smith et al. for purpose of using different sensing with charge injection amplification provides better common noise rejection.
	However, the combination of Smith et al. and Tran et al. are silent with respect to the third node being coupled to a sensing reference path, and the fourth node being coupled to a read reference path that includes a reference resistive element.
	Na et al. disclose the third node being coupled to a sensing reference path (Node is between 302 and 308R, figure 3), and the fourth node (Node is between 302 and 308D) being coupled to a read reference path (Rdata, figure 3) that includes a reference resistive element (308D, figure 3).
Since Smith et al., Tran et al. and Na et al. are from the same field of endeavor, the purpose disclosed by Na et al. would have been recognized in the pertinent art of Smith et al. and Tran et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Na et al. to teaching of Smith et al. and Tran et al. for purpose of improving amplifier structure and methods, including improved methods of controlling bandwidth and gain, are highly desired.

	Regarding claim 6, the combination of Smith et al., Tran et al. and Na et al. disclose the limitation of claim 6.
	Tran et al. further disclose wherein the first current steering element (I_ref, figure 3a) and the second current steering element (Ir, figure 3a) substantially mirror one another (40a and 40b, figure 3a)

	Regarding claim 7, the combination of Smith et al., Tran et al. and Na et al. disclose the limitation of claim 5.
	Na et al. further disclose a sensing amplifier (314, figure 3), and wherein the sensing path is coupled to a first input of the sensing amplifier (Vsa_data, figure 3) and the sensing reference path (Vsa_ref, figure 3) is coupled to a second input of the sensing amplifier (figure 3).

Regarding claim 8, the combination of Smith et al., Tran et al. and Na et al. disclose the limitation of claim 5.
	Tran et al. further disclose wherein the sensing path (Ir, figure 3A) and the sensing reference path (I_ref, figure 3a) substantially mirror one another (40a and 40b, figure 3a).

	Regarding claim 9, the combination of Smith et al., Tran et al. and Na et al. disclose the limitation of claim 5.
	Tran et al. further disclose wherein the read path (Ir, figure 3a) and the read reference path (I_ref, figure 3a) substantially mirror one another (40a and 40b, figure 3a) except for the reference resistive element and the MTJ structure (MTJ, figure 3a)

	Regarding claim 10, the combination of Smith et al., Tran et al. and Na et al. disclose the limitation of claim 5.  
	Tran et al. further disclose wherein the reference resistive element has a resistance value equal to one of a parallel state resistance of the magnetic tunnel junction structure or an anti-parallel state resistance of the magnetic tunnel junction structure (see figures 2a and 2b below).


    PNG
    media_image3.png
    206
    537
    media_image3.png
    Greyscale

	

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2004/0240255) in view of Tran et al. (US 6,597,598).

Regarding claim 11, Smith et al. disclose the limitation of claim 1.
However, Smith et al. are silent with respect to wherein the sensing path includes a current mirror element.
Tran et al. disclose wherein the sensing path includes a current mirror element (40a and 40b, figure 3a, also see col.6, ll.55-60).
Since Smith et al. and Tran et al. are both from the same field of endeavor, the purpose disclosed by Tran et al. would have been recognized in the pertinent art of Smith et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Tran et al. to teaching of Smith et al. for purpose of using current mirror to copy through one active device by controlling the current in another active device a circuit.

Regarding claim 12, Smith disclose the limitation of claim 1.
However, Smith et al. are silent with respect to wherein the sensing path includes a resistance divider element.
Tran et al. disclose wherein the sensing path (24, figure 1) includes a resistance divider element (see col.6, ll.15-20).
Since Smith et al. and Tran et al. are both from the same field of endeavor, the purpose disclosed by Tran et al. would have been recognized in the pertinent art of Smith et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Tran et al. to teaching of Smith et al. for purpose of using sensing path to transfer a logic value to memory cells.


Regarding claim 13, Smith et al. disclose the limitation of claim 1.
However, Smith et al. are silent with respect to wherein the sensing path includes a charge storage element configured to one of discharge through the sensing path and the current steering element or be charged by a voltage node in the sensing path.
Tran et al. disclose wherein the sensing path (SA, figure 1, also see figures 3a-3c) includes a charge storage element (SA in figure 1 must include a charge storage element) configured to one of discharge through the sensing path and the current steering element or be charged by a voltage node in the sensing path (see claims 22 and 23).

	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Tran et al. to teaching of Smith et al. for purpose of using sensing path to transfer a logic value to memory cells.

Regarding claim 14, the combination of Smith et al. and Tran et al. disclose the limitation of claim 14.
Tran et al. further disclose further comprising a pre-charge circuit configured to charge the charge storage element before the charge storage element discharges through the sensing path (see claim 8 below).

    PNG
    media_image4.png
    234
    767
    media_image4.png
    Greyscale


Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka (US 2013/0164549) in view of Smith et al. (US 2004/0240255).

Regarding independent claim 16, Nishioka discloses an apparatus, comprising: a memory cell including a magnetic tunnel junction (figure 4) unit having a reference (410, figure 4), a free layer (416, figure 4) and a tunneling barrier layer sandwiched (414, figure 4) between the reference layer (410, figure 4) and the free layer (416, figure 4), the memory cell storing a logic state (high or low) as a magnetization orientation of the free layer (416, figure 4);
However, Nishioka is silent with respect a current steering device configured to enable a first current to flow through the magnetic tunnel junction and to enable a second current to be steered away from the magnetic tunnel junction, the second current being proportional to the first current; and
a sensing amplifier configured to determine the logic state stored in the memory cell based on the second current.
Smith et al. disclose a current steering device (34, figure 1) configured to enable a first current (26 or 28 figure 1, also see para.[0037]) to flow through the magnetic tunnel junction (30, figure 1) and to enable a second current (sense current, figure 1, also see para.[0037]) to be steered away from the magnetic tunnel junction (30, figure 1), the second current (sense current, figure 1, also see para.0037) being proportional to the first current (26 or 28, figure 1, also see para.[0037]); and
a sensing amplifier (SENSE CIRCUIT 36, figure 1) configured to determine the logic state stored (0 or 1) in the memory cell (30, figure 1) based on the second current (sense current, figure 1, also see para.[0037]).
Since Nishioka and Smith et al. are both from the same field of endeavor, the purpose disclosed by Smith et al. would have been recognized in the pertinent art of Nishioka.


Regarding claim 18, the combination of Nishioka and Smith et al. disclose the limitation of claim 16.
Smith et al. further disclose wherein the sensing amplifier senses (SENSE CIRCUIT 34, figure 1) the second current (28, figure 1, also see para.[0037]) through a resistance divider unit (see ATRACT).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka (US 2013/0164549) in view of Smith et al. (US 2004/0240255) and further in view of Tran et al. (US 6,597,598).

Regarding claim 17, the combination of Nishioka and Smith et al. disclose the limitation of claim 16.
However, the combination of Nishioka and Smith et al. are silent with respect to further comprising a current mirror unit that mirrors the second current into a third current, and wherein the sensing amplifier senses the third current.
Tran et al. disclose further comprising a current mirror unit (40a and 40b, figure 3a) that mirrors the second current (Ir, figure 3a) into a third current (Is, figure 3a), and wherein the sensing amplifier (34, figure 3a) senses the third current (Is, figure 3a).

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Tran et al. to teaching of Nishioka and Smith et al.  for purpose of using current mirror to copy through one active device by controlling the current in another active device a circuit.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2004/0240255) in view of Ooishi (US 6,791,890).

Regarding independent claim 19, Smith et al. disclose a method, comprising: enabling a first current (26 or 28, also see para.[0037]) to flow across a magnetic tunnel junction device (20 figure 1) through a first node (48, figure 1) of a current steering unit (STEERING CIRCUIT, figure 1); and
determining a magnetization state (0 or 1) of the magnetic tunnel junction device (28, figure 1, also see para.[0037]) based on a second current (sense current, also see para.[0033]) at a second node (42, figure 1) of the current steering unit (STEERING CIRCUIT, figure 1).
However, Smith et al. are silent with respect to the second node having a current gain over the first node that is larger than 1.
Ooishi discloses the second node having a current gain over the first node that is larger than 1 (see col.23, ll.19-21).

	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Ooishi to teaching of Smith et al. for purpose of using the first and second nodes to transmit data into memory cells.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2004/0240255) in view of Ooishi (US 6,791,890) and further in view of Broekaert (US 10,833,643).

Regarding claim 20, the combination of Smith et al. and Ooushi disclose the limitation of claim 19.
However, the combination of Smith et al. and Ooushi wherein the current steering unit is one of a bipolar junction transistor configured in common-collector mode or a MOSFET configured in common-source mode.
Broekaert discloses wherein the current steering unit (figure 1) is one of a bipolar junction transistor configured in common-collector mode (see claim 2 below) or a MOSFET configured in common-source mode.

    PNG
    media_image5.png
    57
    763
    media_image5.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Broekaet to teaching of Smith et al. and Ooushi for purpose of improving amplifier structure and methods, including improved methods of controlling bandwidth and gain, are highly desired.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375.  The examiner can normally be reached on Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MINH D DINH/Examiner, Art Unit 2827     

/HOAI V HO/Primary Examiner, Art Unit 2827